UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7394



JO ANN DIMOND,

                                            Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Patrick Michael Duffy, District
Judge. (CA-95-3678-2-23AJ)

Submitted:   December 19, 1996            Decided:   January 6, 1997

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Jo Ann Dimond, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on her petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214, and denying her motion for reconsider-

ation. We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Additionally, we have determined that the dis-

trict court did not abuse its discretion in denying Appellant's
motion for reconsideration. Accordingly, we deny a certificate
of appealability and dismiss the appeal on the reasoning of the

district court. Dimond v. South Carolina, No. CA-95-3678-2-23AJ

(D.S.C. July 19, 1996; Aug. 13, 1996). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2